DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments to Claims 1,7,10 in the submission filed 3/7/2022 are acknowledged and accepted.
Cancellation of claims 19,20 is acknowledged and accepted.
Pending Claims are 1-18. 
Response to Arguments
Applicant’s arguments (see Remarks, 3/7/2022) have been considered and are persuasive. Rejection of Claims 1-18 is withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randy Mehlenbacher on 3/17/2022.
a)	In Claim 1: On Line 12 - Delete: “configured to segmenting images” and Insert:
--configured to segment images--.

Allowable Subject Matter
Claims 1-18 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed over the cited art of record for instance (US 2020/0266252 A1, WO 2018/227098 A1, US 2019/0035125 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a holographic communication device, the device in combination with limitations in Lines 1-14 of the claim, comprising:
“wherein the segments of the first subset of images are used to segment a second subset of images based on a difference in camera pose between a camera associated with the first subset of images and a camera associated with the second subset of images, wherein the foreground of the second subset of images are transmitted to the holographic display.”
Claims 2-9 are dependent on Claim 1 and hence are allowable for at least the same reasons Claim 1 is allowable.
Claim 10 is allowed over the cited art of record for instance (US 2020/0266252 A1, WO 2018/227098 A1, US 2019/0035125 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a method, the method in combination with limitations in Lines 1-8,15-16 of the claim, comprising:
“wherein the segments of the first subset of views are used to segment a second subset of views based on a difference in camera pose between a camera associated with the first subset of views and a camera associated with the second subset of views, wherein transmitting the set of views comprises transmitting the foreground of the second subset of views; 
 transmitting the set of views to the holographic display, comprising transmitting the foreground of the second subset of views;”
Claims 11-18 are dependent on Claim 10 and hence are allowable for at least the same reasons Claim 10 is allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pang et al (US 2018/0020204 A1, of record) teach a communication device (a device for displaying video data for a viewer, p441, lines 1-5) operable to communicate with one or more communication systems, the system comprising: a first camera array (array light field camera 600, p216, lines 1-4, p218, lines 1-3, fig 18,19) configured to sample images of a scene (sub-view, p219, lines 1-4); a display (display 2750, p153, lines 1-4, fig 27) mounted proximal the camera array; an eye tracking module (positional tracking, p349, lines 1-3) configured to track an eye position of a user proximal the display; and a second camera array (another of array light field camera 600, p216, lines 1-4, p218, lines 1-3), distal from the first camera array (array light field camera 600, p216, lines 1-4, p218, lines 1-3), that is configured to capture images of a second scene (another sub-view, p219, lines 1-4) based on the eye position, and  a processor configured to segmenting images of the second scene (viewpoint segmenting, p141, lines 1-3).
	However, Pang does not teach 
a holographic display and wherein the images of the second scene are perceivable as a holographic image when displayed by the holographic display; segmenting images of the second scene into a foreground and a background, wherein segmenting the images comprises segmenting a first subset of images using a neural network, wherein the segments of the first subset of images are used to segment a second subset of images based on a difference in camera pose between a camera associated with the first subset of images and a camera associated with the second subset of images, wherein the foreground of the second subset of images are transmitted to the holographic display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








J.V.D
Jyotsna V DabbiExaminer, Art Unit 2872              					3/30/2022

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872